Phillips, J. This is an action in assumpsit to recover the amount of a promissory note for $500 made by appellants to appellees. The defense was payment of $475, and tender of $25.80, the balance of the note. The verdict was for appellees for $540.88 and judgment entered thereon, which is brought to this court by appeal. The error assigned is that the verdict is contrary to the law and the evidence. The appellants insist that preponderance of the evidence shows the payment of $475 on the 19th of July, 1886. We have carefully considered the evidence in this case as presented by the very full abstract, and have also examined the bill of exceptions as presented by the record. Without entering into a discussion of that evidence, we are of opinion that the evidence before the jury did not show the payment as claimed by the defendants, and the verdict was in accordance with the evidence. Finding no error in the record, the judgment is affirmed. Judgment affirmed.